     Case 3:20-cv-01132-MMA-WVG Document 13 Filed 02/23/21 PageID.907 Page 1 of 9



 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11    LOUIS LOVELL DEBOSE,                                       Case No. 20-cv-1132-MMA (WVG)
12                                             Petitioner,
                                                                 ORDER OVERRULING
13    v.                                                         PETITIONER’S OBJECTIONS;
                                                                 ADOPTING REPORT AND
14    RAYMOND MADDEN, Warden,
                                                                 RECOMMENDATION; GRANTING
15                                          Respondent.          RESPONDENT’S MOTION TO
                                                                 DISMISS; AND DENYING
16
                                                                 PETITIONER’S REQUEST FOR
17                                                               CERTIFICATE OF
                                                                 APPEALABILITY
18
19                                                               [Doc. Nos. 6, 10, 11]
20
21             Louis Lovell DeBose (“Petitioner”), a state prisoner proceeding pro se, filed a
22    habeas corpus petition pursuant to 28 U.S.C. § 2254 to challenge a prison administrative
23    rules violation hearing, which resulted in the loss of a 90-day time credit. See Doc. No. 1
24    at 1, 13.1 Respondent filed a motion to dismiss the Petition. See Doc. No. 6. The
25    Magistrate Judge has issued a detailed and well-reasoned Report and Recommendation
26
27
28    1
          All citations to electronically filed documents refer to the pagination assigned by the CM/ECF system.

                                                             1
                                                                                          20-cv-1132-MMA (WVG)
     Case 3:20-cv-01132-MMA-WVG Document 13 Filed 02/23/21 PageID.908 Page 2 of 9



 1    (“R&R”), recommending that the Court grant Respondent’s motion and dismiss the
 2    Petition without leave to amend. See Doc. No. 10 at 11. Petitioner filed a timely
 3    objection to the R&R. See Doc. No. 11. Respondent has not filed a reply. Upon due
 4    consideration and for the reasons set forth below, the Court OVERRULES Petitioner’s
 5    objections, ADOPTS the Magistrate Judge’s R&R, GRANTS Respondent’s motion to
 6    dismiss and DISMISSES the Petition without leave to amend, and DENIES Petitioner’s
 7    request for a certificate of appealability.
 8                                           I. BACKGROUND
 9          In August 2017, Petitioner was issued a rules violation report (“RVR”) for using
10    cardboard to obstruct the view into his cell, thus delaying prison staff’s ability to conduct
11    the inmate count. See Doc. No. 1 at 1; Doc. No. 6-5 at 36 45, 53, 55. As a result,
12    Petitioner was found guilty of “Delaying a Peace Officer in the performance of Duties”
13    and sanctioned a good-time credit loss of ninety days. See Doc. No. 1 at 13; Doc. No. 6-
14    5 at 36. Petitioner asserts that the RVR hearing violated his constitutional rights because
15    he was denied a requested witness, the ability to present documentary evidence, and an
16    impartial decisionmaker. See Doc. No. 1 at 3, 13.
17          The Magistrate Judge issued an R&R on Respondent’s motion to dismiss, in which
18    he recommends the Court grant Respondent’s motion and dismiss the Petition without
19    leave to amend. See Doc. No. 10 at 11. The Magistrate Judge found that the Court lacks
20    federal habeas corpus jurisdiction because Petitioner’s success “would not necessarily
21    lead to Petitioner’s immediate or speedier release,” which renders his claim outside the
22    core of habeas corpus. See id. at 3, 6. Although his Petition could be construed as a
23    § 1983 action, the Magistrate Judge found that the Court should not construe the action
24    because there are no allegations against the named Respondent, and it is unclear who
25    Petitioner seeks to hold responsible for the denial of his rights. See id. at 6. Additionally,
26    the Magistrate Judge found that such a § 1983 action should be filed in the Central
27    District of California because the state actors mentioned in the Petition do not appear to
28    reside in this district and the events of the underlying disciplinary action occurred in the

                                                    2
                                                                                20-cv-1132-MMA (WVG)
     Case 3:20-cv-01132-MMA-WVG Document 13 Filed 02/23/21 PageID.909 Page 3 of 9



 1    Central District. See id. at 7. Regardless of these issues, the Magistrate Judge further
 2    found that the Petition is facially untimely, cannot be saved by statutory tolling, is not
 3    entitled to equitable tolling, and does not demonstrate a miscarriage of justice. See id. at
 4    8–11.
 5            Petitioner now objects to the Magistrate Judge’s R&R. See Doc. No. 11.
 6                                        II. LEGAL STANDARD
 7            The duties of the district court in connection with a magistrate judge’s report and
 8    recommendation are set forth in Rule 72(b) of the Federal Rules of Civil Procedure and
 9    28 U.S.C. § 636(b)(1). Where the parties object to a R&R, “[a] judge of the [district]
10    court shall make a de novo determination of those portions of the [R&R] to which
11    objection is made.” 28 U.S.C. § 636(b)(1); see Thomas v. Arn, 474 U.S. 140, 149–50
12    (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). A district
13    judge may “accept, reject, or modify, in whole or in part, the findings or
14    recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1); see also United
15    States v. Remsing, 874 F.2d 614, 617 (9th Cir. 1989) (quoting 28 U.S.C. § 636(b));
16    Wilkins v. Ramirez, 455 F. Supp. 2d 1080, 1088 (S.D. Cal. 2006).
17                                           III. DISCUSSION
18            Petitioner objects to five components of the Magistrate Judge’s R&R. See Doc.
19    No. 11. The Court addresses each objection in turn.
20            First, Petitioner takes issue with the background section of the R&R because it
21    “renders an erred and abridged version” and makes “a fair judgment impossible.” See id.
22    at 2. The Court finds that Petitioner’s various objections to the background section are
23    insufficient to show that the Magistrate Judge came to an incorrect conclusion regarding
24    the substance of Respondent’s motion to dismiss. Indeed, the objection does not show
25    how the Magistrate Judge was incorrect in finding that the Court lacks federal habeas
26    corpus jurisdiction over this action or that the Petition is untimely. Thus, the Court
27    OVERRULES Petitioner’s first objection.
28

                                                     3
                                                                                20-cv-1132-MMA (WVG)
     Case 3:20-cv-01132-MMA-WVG Document 13 Filed 02/23/21 PageID.910 Page 4 of 9



 1          Second, Petitioner argues that the legal standard used in the R&R is “misguided
 2    and erroneous.” Doc. No. 11 at 4. Similar to the background section objection,
 3    Petitioner fails to demonstrate how the legal standard section rendered an erroneous
 4    recommendation regarding the Court’s lack of jurisdiction over this action or the
 5    untimeliness of the Petition. Thus, the Court OVERRULES Petitioner’s second
 6    objection.
 7          Third, Petitioner asserts that the Magistrate Judge was incorrect in finding “federal
 8    habeas jurisdiction does not attack the legality of the duration of Petitioner’s confinement
 9    and must be brought in a separate civil rights action.” Doc. No. 11 at 7. Similar to the
10    rationale in Nettles v. Grounds, success on the merits of Petitioner’s claims “would not
11    necessarily lead to immediate or speedier release because the expungement of the
12    challenged disciplinary violation would not necessarily lead to a grant of parole.” 830
13    F.3d 922, 934–35 (9th Cir. 2016) (en banc) (finding that the petition did not fall within
14    the “core of habeas corpus” where it sought to expunge a RVR and the loss of “thirty
15    days of postconviction credits” that resulted from the disciplinary hearing). The
16    Magistrate Judge was correct. The disciplinary hearing could affect the Parole Board’s
17    future assessment on whether to grant parole, where the lost credits could affect the
18    calculation of Petitioner’s ultimate release date. However, the expungement of the
19    disciplinary findings would not necessarily lead to an immediate or speedier release. As
20    the Ninth Circuit in Nettles noted, “the presence of a disciplinary infraction does not
21    compel the denial of parole, nor does an absence of an infraction compel the grant of
22    parole.” Id. at 935. The Parole Board may deny parole “on the basis of any of the
23    grounds presently available to it.” Id. (quoting Ramirez v. Galaza, 334 F.3d 850, 859
24    (9th Cir. 2003)). As the Magistrate Judge noted, Petitioner may never be found eligible
25    for parole based on other grounds. Petitioner’s claims remain speculative and too
26    attenuated and, thus, fall outside of “the core of habeas corpus” because they would
27    “would not necessarily lead to his immediate or earlier release from confinement and he
28    must instead bring his claim under § 1983.” Id. (quoting Skinner v. Switzer, 562 U.S.

                                                    4
                                                                               20-cv-1132-MMA (WVG)
     Case 3:20-cv-01132-MMA-WVG Document 13 Filed 02/23/21 PageID.911 Page 5 of 9



 1    521, 535 n.13 (2011)). Thus, the Court OVERRULES Petitioner’s third objection.2
 2    Because Petitioner’s claim falls outside “the core of habeas corpus,” this alone is
 3    sufficient to dismiss his claim. However, the Court proceeds to discuss Petitioner’s
 4    objections to the Magistrate Judge’s timeliness findings.
 5           Fourth, Petitioner contends that the Magistrate Judge erred in finding statutory
 6    tolling principles would make the Petition untimely. See Doc. No. 11 at 11. In
 7    particular, Petitioner argues “interval tolling” makes his Petition timely. See id. (citing
 8    Evans v. Chavis, 546 U.S. 189, 193–94 (2006)).
 9
10
      2
        Petitioner does not challenge the Magistrate Judge’s finding that the Petition should not be construed
11    as a § 1983 action or that venue for such an action is improper in the Southern District of California.
      See Doc. No. 10 at 6–7. Even if Petitioner did challenge this finding, the Court finds that the Magistrate
12    Judge is correct. The Petition lacks the requisite supporting information that would make it amendable
13    to conversion. See Nettles, 830 F.3d at 936; see also Doc. No. 10 at 6.

14           Additionally, venue in this district is improper under an action brought pursuant to § 2254 or
      § 1983. “The proper venue for a § 2254 habeas petition is (a) the district where the petitioner is
15    presently confined, or (b) the district where he was convicted.” Braveboy v. James, No. 2:20-cv-10609-
      JGB-KES, 2020 WL 7342756, at *2 (C.D. Cal. Dec. 14, 2020). Proper venue for a § 1983 action lies in
16
17           (1) a judicial district in which any defendant resides, if all defendants are residents of the
             State in which the district is located; (2) a judicial district in which a substantial part of
18           the events or omissions giving rise to the claim occurred, or a substantial part of property
             that is the subject of the action is situated; or (3) if there is no district in which an action
19           may otherwise be brought as provided in this section, any judicial district in which any
             defendant is subject to the court’s personal jurisdiction with respect to such action.
20
21    28 U.S.C. § 1391(b). Recently, Petitioner was transferred to Salinas Valley State Prison, see Doc. No.
      12, which is in Monetary County and sits in the Northern District of California. Petitioner was
22    convicted in Los Angeles Superior Court, which is in the Central District of California. As the
      Magistrate Judge noted, “there is no indication that any State actors mentioned in the Petition reside in
23    this District, and the entirety of events of the underlying disciplinary action transpired at Ironwood State
      Prison, which is located in Blythe, California within Riverside County and thus covered by the Central
24    District of California.” Doc. No. 10 at 7. Based on the facts before the Court, venue in the Southern
25    District of California is improper. Accordingly, improper venue alone is sufficient to dismiss the
      Petition. See 28 U.S.C. § 1406(a) (“The district court of a district in which is filed a case laying venue
26    in the wrong division or district shall dismiss, or if it be in the interest of justice, transfer such case to
      any district or division in which it could have been brought.”); see also Miller v. Hambrick, 905 F.2d
27    259, 262 (9th Cir. 1990) (citing 28 U.S.C. § 1631). Given the other critical defects in the Petition—as
      noted in the Magistrate Judge’s R&R and this Order—the Court finds dismissal appropriate and declines
28    to transfer the action.

                                                            5
                                                                                             20-cv-1132-MMA (WVG)
     Case 3:20-cv-01132-MMA-WVG Document 13 Filed 02/23/21 PageID.912 Page 6 of 9



 1           The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)
 2    established a one-year statute of limitations period for a petition for a writ of habeas
 3    corpus. See 28 U.S.C. § 2244(d)(1). This limitations period applies to § 2254 habeas
 4    petitions that challenge prison disciplinary decisions. See Shelby v. Bartlett, 391 F.3d
 5    1061, 1063 (9th Cir. 2004). Under such challenges, the limitations period runs pursuant
 6    to § 2244(d)(1)(D). See Mardesich v. Cate, 668 F.3d 1164, 1172 (9th Cir. 2012); Shelby,
 7    391 F.3d at 1066. Under § 2244(d)(1)(D), “[t]he limitation period shall run from the
 8    latest of . . . (D) the date on which the factual predicate of the claim or claims presented
 9    could have been discovered through the exercise of due diligence.” 28 U.S.C.
10    § 2244(d)(1)(D). “As a general rule, the state agency’s denial of an administrative appeal
11    is the ‘factual predicate’ for such habeas claims.” Mardesich, 668 F.3d at 1172. The
12    limitations period is tolled when “a properly filed application for State post-conviction or
13    other collateral review with respect to the pertinent judgment or claim is pending.” 28
14    U.S.C. § 2244(d)(2).
15           Here, the California Department of Corrections and Rehabilitation (“CDCR”)
16    issued its third level appeal decision regarding the RVR on February 15, 2018. See Doc.
17    No. 6-5 at 57. Petitioner filed the initial state court petition in Riverside County Superior
18    Court on January 23, 2019. See Doc. No. 6-5 at 70. Between the final CDCR appeal and
19    the filing of the petition in Riverside County Superior Court, 342 days passed and left 23
20    days remining in the limitations period. The limitations period was subject to statutory
21    tolling until the California Supreme Court denied his petition on March 11, 2020. See
22    Doc. No. 6-11 at 2. Petitioner constructively filed the instant Petition on June 10, 2020,
23    which was 91 days after the California Supreme Court’s denial. See Doc. No. 1 at 12.
24    Taking the two time periods when the statute of limitations was running, 433 days
25    passed.3 Therefore, after applying statutory tolling, the one-year statute of limitations
26
27
      3
       Petitioner conceded in his opposition to the motion to dismiss that (1) “342 days of the one-year statute
28    of limitations had expired” by the time he filed his first state court petition and (2) “he is not entitled to

                                                            6
                                                                                            20-cv-1132-MMA (WVG)
     Case 3:20-cv-01132-MMA-WVG Document 13 Filed 02/23/21 PageID.913 Page 7 of 9



 1    period expired on or about April 3, 2020—68 days before Petitioner filed this action.
 2    Petitioner’s objection is unavailing and misapplies tolling principles. The Magistrate
 3    Judge correctly tolled the time between the filing of his initial state court petition through
 4    the California Supreme Court’s denial of the petition. Compare Doc. No. 10 at 8–9, with
 5    Evans, 546 U.S. at 193 (stating that the statute of limitations is tolled between the lower
 6    court reaching an adverse decision on a habeas petition and the petitioner timely filing a
 7    petition in the higher state court). Thus, the Court OVERRULES Petitioner’s fourth
 8    objection.
 9            Fifth, Petitioner argues that the Magistrate Judge erroneously found that there was
10    no miscarriage of justice “that would bring the petition through the Schlup procedural
11    gateway.” Doc. No. 11 at 13. Petitioner argues that employee log entries “contradict[]
12    any notion whatsoever that [the] view into the cell was completely obstructed by the
13    cardboard” and do not show that there were repeated delays in the inmate counts. Doc.
14    No. 11 at 14–15.
15           Despite being barred by the statute of limitations, a habeas petition can be heard on
16    the merits if the petitioner demonstrates that a “a failure to entertain his claim would
17    constitute a fundamental miscarriage of justice.” Larsen v. Soto, 742 F.3d 1083, 1095
18    (9th Cir. 2013) (citing Lee v. Lampert, 653 F.3d 929, 937–38 (9th Cir. 2011)). The
19    miscarriage of justice inquiry requires the petitioner to show that “a constitutional
20    violation has probably resulted in the conviction of one who is actually innocent.”
21    Schlup v. Delo, 513 U.S. 298, 327 (1995) (quoting Murray v. Carrier, 477 U.S. 478, 496
22    (1986)). “To pass through the Schlup gateway, a ‘petitioner must show that it is more
23    likely than not that no reasonable juror would have convicted him in the light of the new
24    evidence.’” Larsen, 742 F.3d at 1095 (citing Lee, 653 F.3d at 938). This standard is
25    “demanding” and typically involves “dramatic new evidence of innocence.” Id.
26
27
      tolling for the untolled 91-days between March 11, 2020 . . . [and] June 10, 2020.” See Doc. No. 8 at 9–
28    10.

                                                         7
                                                                                        20-cv-1132-MMA (WVG)
     Case 3:20-cv-01132-MMA-WVG Document 13 Filed 02/23/21 PageID.914 Page 8 of 9



 1           Here, Petitioner has not met this demanding standard and has not shown that it is
 2    more likely than not that no reasonable juror would have convicted Petitioner in light of
 3    new evidence. Petitioner has not shown that the RVR hearing official’s guilty finding
 4    probably resulted in the conviction of an actually innocent person. During the RVR
 5    hearing, Petitioner provided a piece of paper with questions for Officer Castenada and
 6    Sargant Meadows and provided various documents to the hearing officer. See Doc. No.
 7    6-5 at 32, 34, 35. During the hearing, Petitioner conceded that “I put the cardboard back
 8    in the window at the 0500 hours count to get [the officer’s] attention because he kept
 9    bothering me and I wanted to talk to him.” Doc. No. 6-5 at 33, 36. Petitioner argues his
10    proffered new evidence will show that the view into his cell was not “completely
11    obstructed by cardboard.” Doc. No. 11 at 14 (emphasis added). Petitioner does not
12    dispute at least a portion of his cell window was obstructed and loses sight of the core of
13    the RVR: officers needed to address the obstruction, which delayed the inmate count.
14    See Doc. No. 6-5 at 28. In sum, Petitioner has not met the demanding Schlup standard.
15    Thus, the Court OVERRULES Petitioner’s fifth objection.4
16                                  IV. CERTIFICATE OF APPEALABILITY
17           In addition to his objections, Petitioner requests that the Court issue a certificate of
18    appealability. See Doc. No. 11 at 17.
19           Under AEDPA, a state prisoner seeking to appeal a district court’s denial of a
20    habeas petition must obtain a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A).
21    The district court may issue a certificate of appealability if the petitioner “has made a
22    substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To
23    satisfy this standard, a petitioner must show that “reasonable jurists would find the
24
25
26
      4
        Petitioner also appears to argue that there was a miscarriage of justice because an officer “refused to
27    retrieve and assess” exculpatory evidence and the hearing deprived him of due process. Doc. No. 11 at
      15, 16. The Court finds Petitioner’s argument unavailing because the proffered evidence does not meet
28    the Schlup standard.

                                                          8
                                                                                         20-cv-1132-MMA (WVG)
     Case 3:20-cv-01132-MMA-WVG Document 13 Filed 02/23/21 PageID.915 Page 9 of 9



 1    district court’s assessment of the constitutional claims debatable or wrong.” Slack v.
 2    McDaniel, 529 U.S. 473, 484 (2000).
 3          A district court that issues an order denying a habeas petition must either grant or
 4    deny a certificate of appealability. See Rules Governing § 2254 Cases, Rule 11(a). The
 5    Ninth Circuit has noted that the standard for granting a certificate of appealability is
 6    “relatively low.” Jennings v. Woodford, 290 F.3d 1006, 1010 (9th Cir. 2002). A
 7    petitioner “need not show that he should prevail on the merits,” Lambright v. Stewart,
 8    220 F.3d 1022, 1025 (9th Cir. 2000), but may be entitled to a certificate when the
 9    “questions are adequate to deserve encouragement to proceed further.” Barefoot v.
10    Estelle, 463 U.S. 880, 893 n.4 (1983) (quoting Gordon v. Willis, 516 F. Supp. 911, 913
11    (N.D. Ga. 1980)), superseded on other grounds by 28 U.S.C. § 2253(c)(2). Here,
12    Petitioner has failed to make “a substantial showing of the denial of a constitutional
13    right,” 28 U.S.C. § 2253(c)(2), and reasonable jurists would not find debatable this
14    Court’s assessment of Petitioner’s claims. See Slack, 529 U.S. at 484. Accordingly, the
15    Court DENIES Petitioner’s request for a certificate of appealability.
16                                          V. CONCLUSION
17          For the foregoing reasons, the Court OVERRULES Petitioner’s objections,
18    ADOPTS the Magistrate Judge’s R&R, GRANTS Respondent’s motion to dismiss and
19    DISMISSES the Petition without leave to amend, and DENIES Petitioner’s request for a
20    certificate of appealability. The Court DIRECTS the Clerk of Court to enter judgment
21    accordingly and close the case.
22          IT IS SO ORDERED.
23
24    Dated: February 23, 2021
25
26
27
28

                                                    9
                                                                                20-cv-1132-MMA (WVG)
